Citation Nr: 1545699	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  07-10 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1981 to July 1984, August 1991 to July 1992, October 2001 to August 2002, and from February 2003 to June 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a Decision dated in September 2014, the Board found that the issue of TDIU had been raised in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), as the Veteran had alleged that his service-connected right knee disability essentially precluded him from working as a mail carrier. The Board therefore remanded a claim for entitlement to a TDIU for further development. The requested development has been completed, and the matter is now before the Board.

The Board notes that the RO characterized the TDIU issue on appeal as entitlement to TDIU prior to August 12, 2014.  See May 2015 Rating Decision and Supplemental Statement of the Case.  The RO explained that because the Veteran currently had a combined schedular 100 percent disability evaluation for his service connected disabilities effective August 12, 2014, consideration for TDIU from this date was moot.  However, the Board finds that the granting of a 100 percent combined schedular evaluation for the Veterans service-connected disabilities effective August 12, 2014, does not render moot the TDIU claim for the time period since that rating took effect, inasmuch as there is a residual benefit that is available from concurrent assignment of both a 100 percent schedular service-connected evaluation and a TDIU.  In years past, if a Veteran received a 100 percent schedular rating for his service-connected disability, the issue of entitlement to a TDIU became moot since a Veteran could not have a 100 percent schedular rating while concurrently having a TDIU. 38 C.F.R. § 4.16(a); VAOPGCPREC 6-99 (June 7, 1999), 64 Fed. Reg. 52735 (1999). 

However, in view of the decision of the United States Court of Appeals for Veterans Claims (Court/CAVC) in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), which took a position contrary to the one reached in the Office of General Counsel precedent opinion, the General Counsel took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Therefore, in light of the holding in Bradley, the issue of a TDIU throughout the entire pendency of the Veteran's claim remains on appeal.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issue of entitlement to a permanent and total rating has been raised by the record in a May 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that service connection is presently in effect for the Veteran for: gastric reflux, rated as 60 percent disabling; generalized anxiety disorder, rated as 50 percent disabling; right shoulder strain, rated as 40 percent disabling; incomplete paralysis, lower radicular group, right hand, rated as 40 percent disabling; pseudofolliculitis, rated as 30 percent disabling; right knee chondromalacia, status post arthroscopy with synovection and chrondroplasty, rated as 20 percent disabling; hypertension, rated as 10 percent disabling; and ganglion cyst superior to the tibiofemoral articulation, right knee, rated as noncompensable. The Veteran has a 100 percent combined disability evaluation and he meets the threshold schedular criteria for consideration of a TDIU pursuant to 38 C.F.R. § 4.16(a).

Initially, the Board notes that in October 2015, following the most recent Supplemental Statement of the Case (SSOC) in May 2015, the Veteran submitted a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  As this form contains information pertinent to the Veteran's claim for a TDIU, the AOJ must readjudicate the claim with consideration of this additional evidence.  38 C.F.R. § 20.1304(c).

Moreover, the Veteran's employment history is unclear from the record.  He has consistently reported being employed as a letter carrier with the United States Postal Service.  However, the Veteran has claimed throughout the course of the appeal that his service-connected right knee disability affected his ability to perform his duties as a mail carrier.  In particular, on his VA Form 21-8940 dated in October 2015, the Veteran indicated that his service-connected right knee and stomach disabilities prevented him from securing or following any substantially gainful occupation. He indicated that he last worked full-time in August 2005, his disability began affecting his full-time employment in February 2010, and he became too disabled to work in August 2010. However, the Veteran indicated that he was currently working for the United States Postal Service as a city letter carrier 30 hours per week. He indicated that his highest gross earnings per month was $3,000.00. He explained that his work as a carrier had been impacted due to his worsening mobility and stomach problems. In a VA examination dated in June 2014, the Veteran indicated that he missed approximately two days of work per week due to his service-connected right knee disability. 

While the record reflects that the Veteran is currently employed, it is unclear whether his current employment constitutes substantially gainful employment. TDIU may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation. 38 C.F.R. § 4.16(a). The regulation explains that marginal employment shall not be considered "substantially gainful employment." Marginal employment is defined as employment where a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Id.; see also Faust v. West, 13 Vet. App. 342 (2000). Marginal employment may also be found in some cases when earned annual income exceeds the poverty threshold, such as cases where there is employment in a protected environment, such as a family business or sheltered workshop. Id. The evidence seems to suggest that the Veteran's current employment with the United States Postal Service may be "marginal employment," given his reported part-time hours and frequent time missed from work. 

On remand, a VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits, should be forwarded to the employer listed on the Veteran's submitted VA Form 21-8940 (United States Postal Service). The RO should also request that the Veteran provide evidence pertaining to his annual income. Finally, any other development deemed necessary to adjudicate the claim for entitlement to TDIU should be completed.

Accordingly, the case is REMANDED for the following action:

1. Send a VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits, to the employer listed on the Veteran's submitted VA Form 21-8940 (United States Postal Service).

2. Contact the Veteran and request that he provide proof of his annual salary throughout the course of the appeal, such as copies of salary statements, wage receipts, W-2s, and/or tax returns for each year.

3. After completing the above development and any other action deemed necessary, to include a review of all the evidence received since the last prior adjudication in May 2015, to include the October 2015 VA Form 21-8940, adjudicate the claim of entitlement to a TDIU.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case.  This matter should then be returned to the Board for appropriate appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





